Citation Nr: 1605281	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-14 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Integrated Service Network (VISN) 20 Northwest Network Payment Center


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at Blue Mountain Hospital in John Day, Oregon on April 5, 2014.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center.  Jurisdiction over the appeal currently resides with the Veterans Health Administration (VHA) Central Office (CO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the issues of entitlement to payment or reimbursement for unauthorized medical expenses incurred at Blue Mountain Hospital for service incurred on February 19, 2014, and March 19, 2014, were remanded by the Board for additional development in November 2015.  The Board finds that the development required for the adjudication of those claims is equally applicable to the above-listed issue.  

Specifically, the November 2015 Board remand noted that a primary basis for the denial of the claim by the Agency of Original Jurisdiction (AOJ) was that the Veteran had non-VA insurance benefits.  As with the claims file at the time of the November 2015 Board adjudication, there is no proof or specific indication of the Veteran's insurance status in the file.  Indeed, the April 2015 Statement of the Case (SOC) indicated only that the Veteran "has other medical insurance (Medicare, Medicaid, CHAMPUS, Blue Cross and Blue Shield, etc.)."  As the Veteran's insurance status could affect the determination regarding whether the requirements for reimbursement have been met under 38 U.S.C.A. § 1725, the Board finds that his claim must be remanded for additional development.

In addition, the Veteran's April 5, 2014, treatment at Blue Mountain Hospital and the March 19, 2014, treatment both involved a dysfunctional urinary catheter.  The March 19, 2014, treatment also appears to have revealed a urinary tract infection.  It is unclear whether the April 5, 2014, treatment included any infection issues, as the medical records are not part of the claims file before the Board.  In any case, the Veteran argued in a May 2015 attachment to his Substantive Appeal that "VA Services were not available within a reasonable distance and time to be prudent."  To the extent that the private treatment records from the April 5, 2014, treatment are not part of the record previously remanded by the Board in November 2014, the Veteran should be contacted regarding providing these records or authorization for the Board to obtain the records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all necessary action to clarify whether the Veteran had Medicare coverage and/or private health insurance at the time of his treatment at Blue Mountain Hospital on April 5, 2014.  Documentation of this coverage must be included in the claims file.

2.  If the April 5, 2014, treatment records from Blue Mountain Hospital are not part of the claims file previously remanded by the Board to the AOJ, contact the Veteran and ask that he complete and return the necessary authorization (VA Forms 21-4142) for VA to obtain private treatment records from Blue Mountain Hospital from April 5, 2014, or that he can submit such records to VA directly.

3.  Thereafter, readjudicate the appeal with consideration of all the facts that emerged during the treatment in question.  Such readjudication should address the following: (a) whether the Veteran's April 5, 2014, treatment was for conditions of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and (b) whether a VA or other Federal facility or provider was not feasibly available on April 5, 2014, and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




